Citation Nr: 0713803	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-13 844	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for residuals of a right 
arm injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
July 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, the RO denied 
entitlement to service connection for residuals of a right 
arm injury, and the veteran's disagreement with that decision 
led to this appeal.  

When he filed his substantive appeal in April 2004, the 
veteran requested a Board hearing at the RO.  That hearing 
was scheduled for late October 2005.  Prior to the hearing 
date, the veteran requested rescheduling, which was set for 
February 2006.  In a letter dated in late January 2006, the 
veteran requested that the hearing scheduled for 
February 2006 be postponed.  Days later, in a telephone 
conversation memorialized on a VA Form 119, Report of 
Contact, the veteran told his representative that he now 
elected to cancel his hearing and have his case sent to the 
Board, thereby withdrawing his request for Board hearing.  

The Board notes that in a brief dated in March 2007, the 
veteran's representative requested remand of the case to the 
RO for a Travel Board hearing and referred to the veteran's 
October 2005 request for rescheduling of the hearing then 
scheduled for late October 2005.  In view of the subsequent 
rescheduling and the veteran's ultimate withdrawal of his 
request for a Board hearing, it is the judgment of the Board 
that a remand on this basis is not appropriate.  The Board 
will therefore proceed with it adjudication of the appeal.  


FINDING OF FACT

The competent evidence does not demonstrate that any current 
disability is causally related to the veteran's in-service 
right arm injury.  


CONCLUSION OF LAW

Service connection for residuals of a right arm injury is not 
established.  38 U.S.C.A. §§ 1101, 1131, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in letters dated in August 2002 and June 2004, 
the RO explained that to establish entitlement to service-
connected compensation benefits, the evidence must show three 
things: (1) an injury in service, a disease that began in or 
was made worse in service, or an event in service causing 
injury or disease; or, evidence of presumptive condition 
within a specified time after service (2) a current physical 
or mental disability; and (3) a relationship between his 
current disability and an injury, disease, or event in 
service.  The RO explained that a current disability could be 
shown by medical evidence or other evidence showing he had 
persistent or recurrent symptoms of disability and that a 
relationship between current disability and an injury in 
service was usually shown by medical records or medical 
opinions.  

In the August 2002 and June 2004 letters, the RO said that it 
would obtain service records from the military, if 
appropriate, and would obtain any medical records from VA 
medical centers.  The RO also notified the veteran that he 
should complete and return release authorizations for doctors 
or hospitals where he had received treatment and notified him 
that he should tell VA about any additional information or 
evidence that he wanted VA to try to get for him.  The RO 
told the veteran that VA would try to help him get such 
things as medical records, employment records, or records 
from other Federal agencies.  The RO also explained that he 
must give VA enough information about these records so that 
VA could request them from the person or agency that had them 
and emphasized that it was still his responsibility to make 
sure VA received those records.  In the June 2004 letter, the 
RO requested that the veteran send any evidence in his 
possession that pertained to his claim.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in June 2004, 
and the RO thereafter readjudicated the veteran's claim and 
issued a supplemental statement of the case (SSOC) in 
May 2005.  The Court has held that a SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claims.  As 
a matter of law, the provision of adequate notice followed by 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claim but 
did not provide notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on the latter 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where Board addresses question not 
addressed by agency of original jurisdiction, Board must 
consider whether veteran has been prejudiced thereby).  In 
this case, the preponderance of the evidence is against the 
service connection claim, rendering moot any question as to 
disability rating or effective date.  

Finally, service medical records are in the file, and VA 
medical records and available private medical records have 
been obtained.  The veteran submitted private medical 
records, and he has been provided a VA examination with a 
medical opinion.  As noted in the Introduction, the veteran 
withdrew his request for a hearing before the Board.  The 
Board finds the record adequate for rating purposes, and 
under these circumstances, there is no duty to provide 
another examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis will be presumed if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Background and analysis

The veteran is seeking service connection for residuals of a 
right arm injury in service and states that since the injury, 
the veins in his right arm and shoulder have been distended 
and swollen and he asserts that the injury in service could 
have been a contributing factor to his present medical 
problems.  In February 2005, he submitted photographs, which 
he states are evidence of the condition of his right 
shoulder.  

Service medical records show that in May 1961 the veteran 
reported to sick call complaining of a swollen right arm, 
from the hand to the armpit.  He stated that he had been in a 
barroom fight four days earlier and that the swelling and 
redness started one and a half to two days later.  He was 
sent from the USS HENLEY (DD-762) to the USS BOXER (LPH-4) 
for evaluation where it was noted he had a red, generally 
swollen right arm and hand with no joint pain or tenderness.  
There was a laceration of the right 5th finger, and a right 
wrist X-ray was negative.  The diagnosis was contusion, right 
arm, with secondary edema.  The veteran was admitted to the 
sick bay, and physical examination at that time revealed 
moderate uniform erythema of the right arm.  There some edema 
of the hand and forearm with tenderness only in the muscle 
mass below the elbow.  There was no right axillary 
tenderness, and only a 1-centimeter superficial non-tender 
laceration of the 5th finger.  The veteran responded well to 
bed rest with elevation of the arm.  He was discharged on the 
third day, and at that time, minimal right upper forearm 
edema and tenderness remained.  At the veteran's July 1961 
physical examination for release to inactive duty, the 
examiner evaluated the veteran's upper extremities as normal.  

VA outpatient records show the veteran was seen with 
complaints of right shoulder pain in June 2000.  Range of 
motion was not limited, but there was pain with movement.  
The veteran gave a history of having been injured in service 
with swelling and inflammation in the right arm.  On 
examination of the right shoulder, it was noted there were 
prominent veins on the chest wall.  Range of motion of the 
right shoulder was intact; there was tenderness with raising 
the arm above the head and putting the arm across the chest.  
The examiner noted a slight catch superiorly with adduction 
and elevation of the arm. She reported that an 
electromyography study had been mildly abnormal with findings 
that would be consistent with either a C-3 or C4 
radiculopathy on the right.  The examiner stated that X-ray 
films of the right shoulder from August 1999 showed spurs on 
acromioclavicular joint.  The clinical assessment was right 
shoulder pain, and the veteran received an injection of 
xylocaine and celetone in the right acromioclavicular joint.  

Office notes from A.W., M.D. show that in September 2002 the 
veteran was seen by P.K., M.D., with complaints of having 
some right shoulder and right upper back pain for many years, 
and he also complained of weakness in his right hand.  On 
examination, it was noted that the veteran's right shoulder 
was lower than the left, and he had some varicose veins in 
the right shoulder.  There was some painful and limited range 
of motion of the right shoulder, and there was a big lipoma 
in the right infrascapular area.  The assessment was chronic 
pain in the right shoulder with some history of weakness in 
the right hand.  

Office records from J.L., M.D., show that in June 2003, the 
veteran was seen with right shoulder pain.  The veteran 
reported that his right shoulder had been lower than the left 
for several years and that he had been hurt in the 1960s in 
service.  On examination, the right shoulder was painful and 
tender.  Passive range of motion was normal but guarded.  
There was weakness on active abduction, and there was mild 
glenoid humeral crepitation.  Dr. L. noted that January 2003 
X-rays from another facility were normal.  The clinical 
diagnosis was cuff tendon tear, right shoulder.  

Dr. L. ordered a magnetic resonance imaging (MRI) study, and 
in a November 2003 report, a radiologist, R.A., M.D., 
reported that his impression following an MRI study of the 
right shoulder was:  full thickness rotator cuff tear 
involving the supraspinatus and subscapularis tendons; 
prominent hypertrophic degenerative arthritis of the 
acromioclavicular joint, impinging upon the supraspinatus 
muscle; and mild degenerative arthritis of the shoulder 
joint.  

In a note dated in November 2003, Dr. L. stated that the MRI 
of the right shoulder reported a full-thickness rotator cuff 
tear involving the supraspinatus and subscapularis muscle 
tendon.  Dr. L. said that the veteran had a history of a 
military-related injury in the 1960s at which time he injured 
his right shoulder and noticed edema and varicose veins on 
the arm and shoulder.  Dr. L. said that this military injury 
was a possible cause of the veteran's current problems.  

At a fee-basis VA examination in March 2005, the veteran said 
that sometime in 1961 in service he was involved in a fight 
and while defending himself injured his right upper 
extremity.  He said that the following day he was transferred 
to a hospital ship where he was examined and X-rayed.  The 
veteran reported he was kept on board that ship for about two 
weeks with his arm raised up in a sling.  The veteran said he 
recovered from that injury and continued to perform his 
regular duties in the Navy without having trouble from the 
arm.  He said that during his discharge physical he mentioned 
the injury to the board.  The veteran reported that in 
civilian life he had worked in construction and continued in 
that job although he was currently performing a more 
supervisory type of work.  The veteran said that about 
15 years ago he started noticing some weakness in the right 
arm and about 10 years ago started having pain in the 
shoulder.  He said that at that time he started seeing 
various doctors who all treated him with medications such as 
ibuprofen.  He reported he had had the MRI study in 2003.  

At the VA examination, the veteran demonstrated that his 
right shoulder is lower than the left one and there are 
engorged veins around the right shoulder and right arm.  On 
inspection, the veteran was able to hold his right shoulder 
at the same level as the left one without any difficulty.  
The physician stated that when the veteran relaxed his arm, 
it drooped somewhat, which could be considered normal since 
right-handed people usually demonstrate some drooping of the 
right shoulder as compared to the left one.  There were 
protruding engorged veins.  There was full range of motion of 
the right shoulder except external rotation was 
to 60 degrees.  Palpation over the rotator cuff was minimally 
tender.  Circulation and sensation of the right extremity 
were normal.  Grip strength was less in the right hand than 
in the left.  

The examining physician reviewed the veteran's claims file 
and said service medical records dated in May 1961 limited 
the injury, swelling and the erythema of the right upper 
extremity, to the area from below the elbow to the hand.  The 
physician pointed out that absolutely nothing was mentioned 
about the veteran's right shoulder being injured or being 
painful and there was nothing about the veteran having any 
limitation of movement of the right shoulder due to pain.  
The physician said that on reviewing the rest of the claims 
file he noted that medical reports all indicated that the 
veteran has some problem such as a tear of the rotator cuff 
of the right shoulder.  The physician said that it was very 
difficult for him, after 40 to 45 years, to connect the 
present-day discovered rotator cuff tear to the injury that 
occurred in 1961, particularly after reviewing the medical 
record which indicated that the injury was limited to the 
right upper extremity from the elbow distally.  He also noted 
that it was not uncommon that construction workers, because 
of heavy and excessive use of their shoulders, could have 
wearing out and tearing of a rotator cuff.  The physician 
concluded it is less likely as not that the veteran's present 
day rotator cuff tear in his right shoulder was caused by the 
injury sustained in 1961.  

The Board initially notes there is no medical evidence that 
shows or suggests a diagnosis of any sort of arthritis of the 
right shoulder joint or right acromioclavicular joint until 
decades after service, precluding a grant of service 
connection of for either of those disabilities on a 
presumptive basis under 38 C.F.R. § 3.309.  

As to the right rotator cuff tear, the Board must consider 
the probative value of the Dr. L's November 2003 report in 
which he noted the MRI report of a right shoulder rotator 
cuff tear and history given by the veteran and stated that 
the veteran's military injury is a possible cause of the 
veteran's current problem.  The Board must weigh this against 
the March 2005 opinion of the VA fee-basis physician who 
concluded that it is less likely as not that the veteran's 
present-day rotator cuff tear in his right shoulder was 
caused by the right arm injury in 1961.  In view of the 
comprehensive review of the record, including the veteran's 
service medical records, by the VA fee-basis physician, and 
his consideration of the veteran's post-service medical and 
vocational history as a construction worker, the Board finds 
that physician's opinion to be of greater probative value 
than the statement from Dr. L.  

Dr. L.'s statement was based only on the history given by the 
veteran who said that he injured his right shoulder in 
service and noticed edema and varicose veins on the arm and 
shoulder.  In this regard, the Board notes that the history 
the veteran gave to Dr. L. is not consistent with the service 
medical records, which, while they describe a right arm 
injury and mention complaints of swelling from the hand to 
the armpit, do not show any complaint or finding involving 
the shoulder, nor do they include any mention of varicose 
veins on the arm or shoulder.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Further, Dr. L.'s use of the word "possible" 
makes his opinion speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may also implies "may or may not" and is too speculative 
to establish medical nexus); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).

As to the veteran's statement that the veins in the right arm 
and shoulder have been distended and swollen since the injury 
in service, the Board notes there was no mention of swollen 
or distended veins in the records concerning treatment of the 
right arm injury in service, including the time he was in 
sick bay.  In this regard, when the veteran was discharged 
from sick bay, it was noted that minimal right upper forearm 
edema and tenderness remained, but nothing was said about 
swollen or distended veins at that time or at the July 1961 
physical examination for discharge from active duty.  
Further, the absence of any treatment records or diagnosis 
relating to varicose or swollen distended veins in the right 
upper extremity or any other right upper extremity disability 
for decades after service is significant evidence against the 
claim for service connection for residuals of the right arm 
injury in service.  The Federal Circuit has determined that a 
significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, other than Dr. L's opinion discussed earlier, there 
is no medical evidence that suggests a causal relationship 
between any current right upper extremity disability and the 
right arm injury or any incident of service.  

The Board is left with the veteran's own implicit opinion 
that his current right upper extremity disabilities including 
the rotator cuff tear, degenerative arthritis of the 
acromioclavicular joint, degenerative arthritis of the right 
shoulder joint, loss of right grip strength, and varicose 
veins of the right upper extremity are residuals of the right 
arm injury he suffered in service.  The record does not show, 
nor does the veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on this matter.  It is now well 
established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that any 
current right upper extremity disability is causally related 
to his right arm injury in service is therefore entitled to 
no weight of probative value.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

In view of foregoing, the Board finds that the preponderance 
of the evidence is against the claim and concludes that 
service connection for residuals of a right arm injury is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for residuals of a right arm injury is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


